UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 YAYA JALLOW,                                                 :
                                            Plaintiff,        :    20 Civ. 6260 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 CITY OF NEW YORK,                                            :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated May 13, 2021 (Dkt. No. 55), set a briefing schedule for

Defendant’s motion for judgment on the pleadings.

        WHEREAS, Defendant’s motion for judgment on the pleadings was filed on June 14,

2021 (Dkt. No 56). Plaintiff’s opposition is due on July 29, 2021 (Dkt. No. 55).

        WHEREAS, Defendant has filed a motion for summary judgment pursuant to Federal

Rule of Civil Procedure 56 (Dkt. No. 59). That motion claims that no dispute of fact exists as to

Defendant’s liability, in view of the exhibits attached to Plaintiff’s Fourth Amended Complaint.

        WHEREAS, this motion is premature, as a summary judgment motion in this case should

not be filed until after discovery has been completed. As stated in the Order, dated December 1,

2020 (Dkt. No. 20), a motion for summary judgment is appropriate when the parties do not

disagree about the important facts in the case. It will not be clear what the important facts are and

whether the parties disagree about them until the parties have completed discovery. Discovery is

the process when the parties exchange records about the case and take testimony in a deposition.

Discovery has not been completed in this case, and a summary judgment must await its

completion and then is proper only if the parties do not agree about the important facts of what

happened.

        WHEREAS, as stated in the Order, dated March 22, 2021 (Dkt. No. 46), Defendant has
filed a motion for judgment on the pleadings. This requires the Court to evaluate whether

Plaintiff’s Fourth Amended Complaint (Dkt. No. 36) alleges facts sufficient for the Court to find

that his Constitutional rights have been violated. This is a legal question -- assuming the facts

claimed in the Fourth Amended Complaint are true, is what occurred a Constitutional violation?

Plaintiff may, but is not required to, respond to the motion because the Court understands that

Plaintiff is not a lawyer and is representing himself in this action. The Court will evaluate the

legal sufficiency of Defendants’ motion whether or not Plaintiff responds. Accordingly, it is

hereby

         ORDERED that Plaintiff’s motion for summary judgment is denied without prejudice to

renewal following the completion of the discovery process in this case. Plaintiff may, but is not

required to respond to Defendant’s motion for judgment on the pleadings. If Plaintiff chooses to

do so, he must file the response by July 29, 2021.

         If Plaintiff chooses to file a response, he is advised to contact the New York Legal

Assistance Group for assistance in preparing his response by calling 212-613-5000 or by visiting

https://nylag.org/contact-us/.

         The Clerk of Court is respectfully directed to close the docket entry at number 59 and

mail a copy of this Order to pro se Plaintiff.

Dated: July 15, 2021
       New York, New York




                                                  2
